DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
In an amendment filed 2/15/2022, Applicant amended claims 1, 13, cancelled claims 7-10, 12, 15-18, and added new claims 21-25.  This amendment is acknowledged.
Applicant’s arguments, see pages 7-10, filed 2/15/2022, with respect to claims 1 and 13 have been fully considered and are persuasive.  The 102 rejections of claims 1 and 13 have therefore been withdrawn in light of the amendments.  The drawings objection is withdrawn as the unshown claimed subject matter has been cancelled.  
Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-20 directed to an invention non-elected without traverse and these claims have not been amended to include the same limitations as the other independent claims.  Accordingly, claims 19-20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel Claims 19-20.

Allowable Subject Matter
Claims 1-6, 11, 13-14, and 21-25 are allowed.
Brief Discussion of Relevant Prior Art
It is noted that Grace (8,857,420) teaches a crossbow trigger mechanism having a biased projectile retainer to engage a rear end/nock of an arrow (notably Fig. 7).  Palomaki (9,441,925) teaches a nock embodiment having a flat planar rear surface.  Simo (2007/0137630), Jenks (4,656,994), Maxwell (1,542,159), Roberts (5,439,231), Cook (4,134,369), and Suski (3,749,076) all teach nocks having 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711